
	

114 HR 6135 : To designate the Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, as the “Fred D. Thompson Federal Building and United States Courthouse”.
U.S. House of Representatives
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6135
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016 ReceivedAN ACT
		To designate the Federal building and United States courthouse located at 719 Church Street in
			 Nashville, Tennessee, as the Fred D. Thompson Federal Building and United States Courthouse.
	
	
 1.DesignationThe Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, shall be known and designated as the Fred D. Thompson Federal Building and United States Courthouse.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the Fred D. Thompson Federal Building and United States Courthouse.
		Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk.
